DETAILED ACTION
Status of Claims
This action is in reply to the response and amendments filed on 8 June 2022. As of the date of this communication no Information Disclosure Statement (IDS) has been filed on behalf of this case. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are cancelled.
Claims 21-25 are new.
Claims 21-25 have been examined and are allowable.

Response to Arguments
Regarding the previous objection of claim 1, the Applicant has successfully cancelled the claim, and accordingly the objection is rescinded.
Regarding the previous 35 USC 112(b) rejection of claims 1-16, the Applicant has successfully cancelled the claims, and accordingly the rejection is rescinded.
Regarding the previous 35 USC 101 rejection of claims 1-20, the Applicant has successfully cancelled the claims, and accordingly the rejection is rescinded.
Regarding the previous 35 USC 103 rejection of claims 1-20, the Applicant has successfully cancelled the claims, and accordingly the rejection is rescinded.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: secure carrier in claims 21-25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy Meece on 30 August 2022.  The application has been amended as follows: 



Listing of Claims:

1-20. (Canceled)

21.  (Currently Amended)
A predictive automated contactless delivery system for securely delivering one or more items from a source to a customer in a contactless manner, said customer having at least one customer communication device, said system comprising:
a least one datastore computer-readable medium at the source, the at least one datastore computer-readable medium comprising:
a first datastore sector storing contactless delivery training data;
a second datastore sector storing an automated contactless delivery output format;
a third datastore sector storing at least one recurring transaction;
a fifth datastore sector storing a schedule for securely delivering the items to the customer; and
a sixth datastore sector storing at least one customer preference for the automated contact delivery system;
an automated contactless management computing machine at the source, the automated contactless management computing machine communicatively coupled to the at least one datastore and the customer communication device, the automated contactless management computing machine comprising:
at least one management processor;
a management communication interface communicatively coupled to the at least one management processor; and
a management memory storing management computer-readable instructions that, when executed by the at least one management processor, cause the automated contactless management computing machine to:
load, by the at least one management processor from the first datastore sector into a first management sector of the management memory, the contactless delivery training data;
load, by the at least one management processor from the second datastore sector into a second management sector of the management memory, the automated contactless delivery output format;
train, by the at least one management processor, at least one machine learning algorithm based on the contactless delivery training data and the automated contactless delivery output format, the at least one machine learning algorithm stored in a machine learning sector of the management memory;
load, by the at least one management processor from the third management sector, the historical data identifying said at least some historical transactions for the customer;
input, by the at least one management processor, the historical data into the machine learning algorithm;
execute, by the at least one management processor, the machine learning algorithm in order to identify, from the historical data, the at least one recurring transaction;
store, by the at least one management processor, the at least one recurring transaction in the fourth datastore sector;
communicate, by the at least one management processor to the at least one customer communication device, the at least one recurring transaction; 
receive, by the at least one management processor from the at least one customer communication device, a positive or negative customer preference notification as to whether the customer would like the at least one recurring transaction to be at least one future recurring automated contactless transaction,
if the received customer preference notification is positive:
store, by the at least one management processor in the fifth datastore sector based on the notification, the schedule for securely delivering to the customer the one or more items corresponding to the at least one future recurring automated contactless transaction;
store, by the at least one management processor in the sixth datastore sector based on the notification, a positive customer preference corresponding to the at least one future recurring automated contactless transaction;
instruct, by the at least one management processor based on the schedule, a drone, communicatively coupled to the at least one management processor, to execute the at least one future recurring automated contactless transaction to securely deliver the one or more items corresponding to the at least one future recurring automated contactless transaction from the source to the customer pursuant to the schedule; and
if the received customer preference notification is negative:
store, by the at least one management processor in the sixth datastore sector based on the notification, a negative customer preference corresponding to the at least one future recurring automated contactless transaction;
the drone, the drone comprising:
at least one drone processor;
a drone communication interface communicatively coupled to the automated contactless management computing machine and the at least one drone processor; 
a drone memory storing drone-executable instructions that, when executed by the at least one drone processor, cause the drone to:
securely deliver, from the source to the customer, the one or more items corresponding to the at least one future recurring automated contactless transaction; and
provide a delivery notification, by the at least one drone processor to the automated contactless management computing machine, regarding a delivery status for the one or more items corresponding to the at least one future recurring automated contactless transaction;
a GPS receiver tracking a geographical location for the drone, the GPS receiver coupled to the drone communication device, the at least one drone processor communicating the geographical location of the drone to the automated contactless management computing machine;
a camera, communicatively coupled to the drone processor, providing a proof of delivery of the one or more items to the automated contactless management computing machine;
a locked secure carrier removably coupled to the drone, the locked secure carrier containing the one or more items to be delivered from the source to the customer, the locked secure carrier being unlocked upon delivery of the one or more items;
at least one anti-tampering security sensor to prevent theft of the one or more items; and
at least one flight security sensor to avoid problems during flight;
wherein said management memory further storing delivery computer-readable instructions that, when executed by the at least one management processor, cause the automated contactless management computing machine to:
receive, by the at least one management processor from the at least one drone processor, the delivery status; and
communicate, by the at least one management processor to the at least one customer communication device, the delivery status;
whereby the one or more items are delivered to the customer without any human contact in order to minimize health risks to the customer.


22. (Currently Amended)
The predictive automated contactless delivery system of claim 21, wherein the machine learning algorithm is configured to utilize supervised machine learning.


23. (Currently Amended)
The predictive automated contactless delivery system of claim 21, wherein the machine learning algorithm is configured to utilize semi-supervised machine learning.


24. (Currently Amended)
The predictive automated contactless delivery system of claim [[21]] 22, wherein the supervised machine learning algorithm is configured to perform pattern recognition on the historical data.



25. (Currently Amended)
The predictive automated contactless delivery system of claim [[21]] 22, wherein the supervised machine learning algorithm is configured to detect clusters in the historical data.

/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The art of record does not teach or render obvious independent claim 21.
The prior art of Dearlove (US 8,266,017 B1) teaches secure contactless delivery of items for recurring future deliveries, the customer having a communication device, obtaining and storing customer purchasing patterns and details regarding historical transactions of a customer, storing details regarding recurring transactions, storing schedules regarding delivery of items to a customer including recurring transactions, storing customer preferences, a management processor, management communication interface, management memory, communicating recurring transactions, receiving customer preferences, identifying past purchases and confirming future tote orders / deliveries with the item as a periodic recurring purchase (Dearlove Fig 4A, Fig 9C, col 4 ln 1-24, col 5 ln 41-65, col 6 ln 1-14, col 9 ln 19-44, col 10 ln 33-60, col 12 ln 25 through col 13 ln 50, col 13 ln 28-50, col 24 ln 40 through col 25 ln 3, col 37 ln 50-58, col 45 ln 11-22, col 46 ln 11-30, claim 1).
The prior art of Walters (US 2021/0357923 A1) teaches storing training data used to train a machine learning model that identifies recurring transactions to be scheduled, storing the machine learning outputs in the model, loading the training data and output format data and historical customer transaction data into the customer order machine learning model software to identify a transaction pattern, scheduling the execution of a future transaction after the customer confirms authorization to perform a transaction based on the identified pattern (Walters Fig 1A, Fig 6, ¶[0011], ¶[0029-35], ¶[0071], ¶[0086], ¶[0106-109], ¶[0115-116], ¶[0141], ¶[0146], ¶[0155]).
The prior art of Van Dyke (US 2017/0255896 A1) teaches secure contactless delivery by drone that saves a positive delivery preference for drone delivery with upcoming delivery transactions to their user profile, instructing the drone to deliver the package to a secure drone drop box based on the time based delivery schedule; the drone includes a processor, communication interface, memory, GPS sensors to determine location, and provides delivery status (Van Dyke ¶[0063], ¶[0068-72], ¶[0092], ¶[0110]) .
The prior art of Reyes (US 2019/0258949 A1) teaches storing both negative and positive responses to recommendations to a customer to further train a recommendation engine (Reyes ¶[0008], ¶[0011]).
The prior art of Ganesh (US 2016/0068264 A1) teaches contactless drone delivery, providing instructions to the drone for delivery, the drone that provides delivery notification upon release of a package to confirm delivery, a carrier coupled to the drone, a camera to take pictures of the delivery by the drone to a purchaser, and dead reckoning flight security sensors to avoid problems during flight (Ganesh Fig 1C, ¶[0031], ¶[0040], ¶[0047-48], ¶[0063-66], ¶[0089], ¶[0091], ¶[0102], ¶[0150]).
The prior art of Studnicka (US 2017/0286892 A1) teaches contactless drone delivery with a lockable secure carrier, and the drone provides notifications to the recipient regarding the delivery status (Studnicka Abstract, ¶[0012-13]).
The prior art of Soryal (US 2020/0039645) teaches contactless drone delivery, and the drone includes a detachable / removable container for transporting items (Sorval ¶[0016], ¶[0029-30]).
The prior art of Gilboa-Amir (US 10,553,122 B1) teaches contactless drone delivery, and the drone includes package sensors that detect tampering by another person and emit distress signals upon tampering (Gilboa-Amir col 1 ln 6-28, col 25 ln 15-33).
The prior art of Skorup (“How Drones Can Help Fight the Coronavirus”(2020))  teaches using drones for parcel delivery to limit person to person contact and help limit the spread of Covid-19 (Skorup pg. 1 ¶1 beginning “Public health measures…”, pg. 3 ¶1 beginning “This use of drones for medical, parcel, and grocery deliveries…”).
While the art on record teaches many of the claimed features individually, it is the totality of the invention presented in independent claim 21 (and its respective dependent claims) rather than any individual feature, that makes this invention non-obvious over the prior art identified above.
Regarding 35 USC 101, it is determined that the ordered combination of elements including the system training the machine learning algorithm regarding automated contactless delivery and the drone (and its structural features including GPS receiver, camera, locked secure removable container, anti-tampering sensor flight security sensor) together identifying and instructing the recurring automated contactless delivery to deliver the items, which provides an inventive concept / significantly more than organizing human activities (e.g. managing personal behavior or interactions between people).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TALLMAN whose telephone number is (571)272-3198. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN TALLMAN
Examiner
Art Unit 3628



/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628